DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 05/31/2022.  Claims 1-20 are currently pending, of which claims 1, 10 and 15 are amended.

Response to Arguments
Applicant’s remarks, see pages 7-20, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections are therefore withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Thomas Cleary (Reg. No. 75,408) by email on 07/15/2022.
The application has been amended as follows:



(Currently Amended) A method comprising:
receiving, by a serving call session control function (S-CSCF) of an IP Multimedia Subsystem (IMS), a registration message for a UE during registration of the UE with the IMS;
retrieving, by the S-CSCF and via a Hypertext Transfer Protocol (HTTP) request, a subscriber type associated with the UE from a Home Subscriber Server (HSS), wherein the subscriber type indicates one of a network operator type associated with a subscription plan of a user of the UE or a network technology type associated with the subscription plan;
generating, by the S-CSCF, a response message that indicates the subscriber type associated with the UE wherein the subscriber type indicates: 
the network operator type and is selected from at least a first value indicating that the user of the UE subscribes to services of a mobile network operator (MNO) and a second value indicating that the user of the UE subscribes to services of a mobile virtual network operator (MVNO); or
the network technology type and is selected from at least a third value indicating that the user of the UE subscribes to a first type of subscription plan for Long-Term Evolution (LTE) services and a fourth value indicating that the user of the UE subscribes to a second type of subscription plan for fifth generation (5G) services; and
sending, by the S-CSCF, the response message to a proxy call session control function (P-CSCF).






(Canceled) 

(Canceled)


 (Currently Amended) An IP Multimedia Subsystem (IMS) comprising:
a proxy call session control function (P-CSCF); and
a serving call session control function (S-CSCF) configured to:
receive, during registration of a user equipment (UE) with the IMS, a registration message associated with the UE from the P-CSCF;
retrieve, via a Hypertext Transfer Protocol (HTTP) request, a subscriber type associated with the UE from a Home Subscriber Server (HSS), wherein the subscriber type indicates one of a network operator type associated with a subscription plan of a user of the UE or a network technology type associated with the subscription plan;
generate a response message that indicates the subscriber type associated with the UE wherein the subscriber type indicates: 
the network operator type and is selected from at least a first value indicating that the user of the UE subscribes to services of a mobile network operator (MNO) and a second value indicating that the user of the UE subscribes to services of a mobile virtual network operator (MVNO); or
the network technology type and is selected from at least a third value indicating that the user of the UE subscribes to a first type of subscription plan for Long-Term Evolution (LTE) services and a fourth value indicating that the user of the UE subscribes to a second type of subscription plan for fifth generation (5G) services; and 
send the response message to the P-CSCF.




 (Canceled)

 (Currently Amended) A method comprising:
receiving, by a call session control function (CSCF) of an IP Multimedia Subsystem (IMS), a registration message for a UE during registration of the UE with the IMS;
retrieving, by the CSCF and via a user authorization answer (UAA), a subscriber type associated with the UE from a Home Subscriber Server (HSS) based at least in part on one or more attribute-value pairs [[(APVs)]](AVPs) included in the UAA, wherein the subscriber type indicates one of a network operator type associated with a subscription plan of a user of the UE or a network technology type associated with the subscription plan;
identifying, by the CSCF, a next element of the IMS that is reserved for the subscriber type associated with the UE; and
sending, by the CSCF, a message about the UE to the next element.

 (Canceled)

 (Canceled)



(Currently Amended) The method of claim 15, wherein the subscriber type indicates the network  technology type and is selected from at least a first value indicating that the user of the UE subscribes to a first type of subscription plan for Long-Term Evolution (LTE) services and a second value indicating that the user of the UE subscribes to a second type of subscription plan for fifth generation (5G) services.


Allowable Subject Matter
Claims 1-6, 9-13, 15 and 18-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10 and 15 are allowed in view of the examiner’s amendment and for reasons argued by the applicant in the Remarks, filed 05/31/2022.  Dependent claims 2-6, 9, 11-13 and 18-20 depend upon one of the above-mentioned allowed independent claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-6, 9-13, 15 and 18-20 are hereby allowed in view of applicant’s persuasive arguments and in light of the examiner’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 Shi et al. (WO 2008/083582 A1) discloses a service triggering device/S-CSCF obtaining user subscription data from a service trigger data storage unit/HSS through an interface.  Protocols used by the interface include HTTP (see page 4, par. 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESA M KENNEDY/Examiner, Art Unit 2458